Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of maintaining” in claims 1, 2 and 4; “means of axial maintaining” in claims 1, 2, 3, 4, 5, 6 and 15; and “means of radial maintaining” in claims 2 and 15 and “means of outer radial maintaining” in claims 9 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “axial maintaining; with internal left (claim 1), radial maintaining (claim 10), etc.”.

Claim Objections
Claim 1 is objected to because of the following informalities:  The line term “referred to as the support face” should be deleted for sake of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, lines 11-12, recites “each being maintained by maintaining with..”; line 17 recites ‘at least one lateral means of axial means of maintaining..’; lines 20-21 recites ‘means of axial maintaining’.  All the recitation of ‘means of maintaining’ appears to refer to a structure, such as ribs, lateral supports, rim support, etc. hence should be properly described. Please note that corresponding changes will be required to the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamasu et al (US 7973443 B2), hereinafter “Nakamasu”.
With respect to claim 1, Nakamasu discloses a body (2) in the form of a disc having two circular faces connected by a thickness (see Figure 10 below), the disc being delimited between an outer periphery and an inner periphery, the inner periphery delimiting a recess for a rotating shaft (“In either of the preferred embodiments described above, the magnetic field elements 1a to 1d are fixed to a shaft that is rotatable on the rotation axis 92” Col 10 line 63) (see marked figure below), at least two permanent magnets (2a) being applied against at least one of the two circular faces of the body (2) (part 11), 

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Nakamasu Figure 10
referred to as the support face (marked above), by each being maintained on said face by means of maintaining (3a, 5, 5a, 6, 6a), with an interval left between said at least two magnets (2a), characterised in that the magnets are semi-embedded magnets, the means of maintaining (3, 3a, 5, 5a, 6, 6a) being in the form of at least one lateral means of axial maintaining (3, 3a) housed in the interval comprising at least one tenon (3a) locally and directly covering at least one of said at least two semi-embedded magnets (2a) (Figure 11 below) or a means of axial maintaining (5a, 6a) extending circularly all around the inner and/or outer periphery of the body by forming a ring locally and directly covering at least one of said at least two semi-embedded magnets (2a).

    PNG
    media_image2.png
    201
    294
    media_image2.png
    Greyscale

Nakamasu Figure 11
With respect to claim 2, Nakamasu discloses the means of axial maintaining (5a, 6a) extending circularly all around the inner and/or outer periphery of the body (Figure 10 marked below, sides of magnets extend around the entire rotor)(2) by forming a ring is present, said at least one means of axial maintaining (5a, 6a) is associated with a means of radial maintaining (5, 6) by being secured to the body (2) (Axial means of maintaining on Figure 10 from the disks also contain the tenons to secure the magnets).

    PNG
    media_image3.png
    360
    640
    media_image3.png
    Greyscale

Nakamasu Figure 10

With respect to claim 4, Nakamasu discloses at least one lateral means of axial maintaining (3, 3a) is an integral part of the body (2) of the rotor (1) or is an added part integral with the body of the rotor (1), being housed in a recess made in the body (2) (FIG 10 axial means of maintaining are integrated into the rotor disks).
	With respect to claim 5, Nakamasu discloses at least one lateral means of axial maintaining (3, 3a) is machined in the mass of the body (2) of the rotor (1) or glued, welded, screwed or crimped to the body (2) of the rotor (1). (“For instance, the magnetic plates 21 and 22 and the magnets 11 may be fixed to the coupling portion 3 with an adhesive at their ends 211, 221, and 111 on the outer side, respectively, or at their ends 212, 222, and 112 on the inner side, respectively. This eliminates the need to apply an adhesive between the magnetic plates 21, 22 and the magnets 11, thus preventing an increase in the magnetic reluctance in the vicinity of the pole faces 11a and 11b.” Col. 5 Line 51).
	With respect to claim 6, Nakamasu discloses at least one lateral means of axial maintaining (3, 3a) comprises one or several branches (3) (marked on Figure 10), the or each branch (3) being secured with the body (2) (marked on Figure 10)  and separating said at least two semi-embedded magnets (2a) in a respective interval (branches separate the magnets), the or each branch (3) comprising at least one tenon (3a) extending as an ortho-radial protrusion from the branch (3) and covering at least one portion of a face of at least one of said at least two semi-

    PNG
    media_image4.png
    360
    358
    media_image4.png
    Greyscale

Nakamasu Figure 10
said at least one tenon (3a) abutting against the magnet (2a) preventing a separation movement of the magnet (2a) in the axial direction of the body (2) (marked on Figure 10 & 11, Figure 11 showing a side view of part 2 in figure 10).

    PNG
    media_image5.png
    194
    294
    media_image5.png
    Greyscale

Nakamasu Figure 11
With respect to claim 7, Nakamasu discloses each one of said at least two semi- embedded magnets is associated with at least two tenons (3a) (Figure 11 above).
	With respect to claim 8, Nakamasu discloses each tenon (3a) extends laterally from the two sides of the associated branch (3), a first lateral portion of the tenon (3a) covering at least one portion of one magnet of said at least two semi-embedded magnets (2a) and a second lateral portion of the tenon (3a) covering at least one portion of the other magnet (marked on figure 11, tenons surround the magnet from all sides).
With respect to claim 9, Nakamasu discloses the rotor (1) comprises a means of outer radial maintaining (6) in the form of a ring extending all around the outer periphery of the body (2), the means for outer radial maintaining (6) is respectively connected to each branch (3), with portions (6a) in an arc or circle of the means of outer radial maintaining (6) forming an abutment against a radial and axial displacement of one of said at least two semi-embedded magnets (2a) (Figure 14, radial means of maintaining in form of ring surrounding the magnets).

    PNG
    media_image6.png
    360
    640
    media_image6.png
    Greyscale

Nakamasu Figure 14
With respect to claim 11, Nakamasu discloses the body (2) comprises one or several branches (3) separating said at least two semi- embedded magnets (2a) in a respective interval and a means of inner (5a) and/or outer (6a) radial maintaining, the means of inner (5a) and/or outer (6a) radial maintaining is secured with the or each branch (3) (branch marked above in Figure 10).
	With respect to claim 12, Nakamasu discloses at least two semi-embedded magnets are of a different shape (“The magnetic cores 5 may have the shape of a rectangle, a sector, or a trapezoid when viewed from the given direction 91.” col 10 line 32) and/or comprised of several parts forming magnetic poles or are part of a single-piece structure that has several magnetic poles (Figure 14 below, magnetic cores of different shape and composition).

    PNG
    media_image7.png
    360
    640
    media_image7.png
    Greyscale

Nakamasu Figure 14
With respect to claim 13, Nakamasu discloses at least two semi-embedded magnets (2a) are in the form of quadrangular tiles with two sides of said at least two semi-embedded magnets (2a) extending radially and two inner and outer sides of said at least two semi-embedded magnets (2a) extending in concentric arcs of a circle at the center of the disc formed by the body (2) (“The magnetic cores 5 may have the shape of a rectangle, a sector, or a trapezoid when viewed from the given direction 91.” col 10 line 32, noting that rectangles and trapezoids are quadrangular).
With respect to claim 14, Nakamasu discloses the two circular faces of the body (2) of the rotor (1) each comprise at least two semi-embedded magnets (2a) (Figure 1 below, magnets 2 are on the surface of the body of the rotor).

    PNG
    media_image8.png
    571
    530
    media_image8.png
    Greyscale

Nakamasu Figure 1
With respect to claim 15, Nakamasu discloses at least one single-piece circular structure (Figure 1 marked below) is formed from said at least two semi-embedded magnets (2a) (Figure 1 marked below), the single-piece structure in the case of a single- piece structure forming a circular ring on a circular face of the body (2) or two single-piece structures in the case of several single-piece structure forming two concentric circular rings of semi-embedded magnets of which one on each one of the two circular faces of the body (2), with the two single-piece structures 

    PNG
    media_image9.png
    284
    454
    media_image9.png
    Greyscale

Nakamasu Figure 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamasu in view of Kelly (US 10637338 B2), hereinafter “Kelly”.

Kelly does teach the rotor (1) does not comprise a means of outer radial maintaining (6) extending all around the outer periphery of the body (2), the rotor (1) is surrounded by a circular fret (4) (Figure 1 below, Kelly also lacks the collar described in the previous claims).


    PNG
    media_image10.png
    509
    537
    media_image10.png
    Greyscale

Kelly Figure 1
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the rotor described in Nakamasu with the collar-less rotor described in Kelly in order to reduce the number of parts and therefore cost of the rotor and to increase the surface area of the magnets exposed to the air gap in order to increase cooling of the rotor.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832